Houck, J.,
By decree dated December 2, 1935 (24 D. & C. 681), the guardian’s first and final account was confirmed nisi and it was further or*616dered nisi that the entire balance for distribution, to wit, $432.95, be paid by the guardian to the trustees of the Schuylkill County Hospital for Mental Diseases. Subsequent to the filing of this decree, the ward, who has been declared competent, presented a petition praying that she be allowed out of the balance for distribution the legal exemption of $300.
The claim for the exemption was not made at the audit but, since it was never waived, it is still in time. The ward is entitled to the exemption claimed and it will be allowed: See Appeal of Overseers of the Poor of White Deer Township, 95 Pa. 191.
And now, January 6, 1936, the first and final account of James J. Hampford, receiver of the First National Bank & Trust Company of Frackville, is confirmed absolutely and it is ordered and directed that, of the balance for distribution of $432.95, $300 be paid by the accountant to Mary Franks Heine, and that the balance, or $132.95, be paid to the trustees of the Schuylkill County Hospital for Mental Diseases.